DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed 10/4/2021.
Claims 1-20 are presented for examination.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. INDIA 202011044012, filed on 10/9/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 has been considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19 recites in part “look for one or more building components in a building management system database that match the particular points bound in the template” this should be --look for one or more building components in a building management system database that match particular points bound in the template-- as otherwise there is insufficient antecedent basis for the claim limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 11, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (hereinafter Dey), US 2019/0087076 A1, in view of Piaskowski et al. (hereinafter Piaskowski), US 2015/0293508 A1.

Regarding independent claim 1, Dey teaches a method of configuring a building management system for operation (FIG. 12 [0085] method 190…to configure (a method of configuring) operation of…the building space having a building controller 18 (a building management system for operation)), the building management system including a plurality of building system components ([0085] building controller 18 (the building management system) operating one or more systems (including a plurality of building system components) within the building space), the method comprising: 
accessing a widget library ([0090] FIGS. 13 and 14 provide a graphical representation of the illustrative methods 170 and 190 shown in FIGS. 11 and 12, respectively (the method comprising)… FIG. 13…a ribbon 212 is displayed (accessing a widget library) underneath the photograph 210), the widget library comprising a plurality of individual images (FIG. 13 [0090] The ribbon 212 (the widget library) includes a number of icons (comprising a plurality of individual images) that correspond to actual devices in the room) that each represent operation of one or more building system components ([0092] The icons shown on the ribbon 212 may be used to configure and/or control (that each represent operation of) the corresponding devices that are in the room (one or more building system components)); 
dragging and dropping one or more individual images from the widget library onto an editor page ([0093] In some cases, the icons (one or more individual images) may be moved from the ribbon 212 (from the widget library) to desired locations on the photograph 210 (onto an editor page) using a drag and drop maneuver (dragging and dropping)); 
and saving the individual images along with the binding with their respective one or more points ([0091] If a particular room is being displayed , a ribbon may include a row of icons that can be selected to pull up a panel in which relevant settings for devices within that particular room may be viewed and/or modified, [0045] The platform may also enable general settings to be adjusted and/or set.  These can include, selection of one or more screen skins and/or other system information.  Once a property has been commissioned, the configurations for that property may be saved and used as a template for commissioning other similar properties; this suggests that a template of configurations or settings (their respective one or more points) for devices in a particular room (along with the binding with) associated with icons of devices (the individual images) may be saved (saving) as a template for commissioning other similar properties).  
Dey does not expressly teach dragging and dropping one or more points of the one or more building system components onto each of one or more of the individual images on the editor page; 
in response to dragging and dropping the one or more points onto each of one or more of the individual images on the editor page, automatically binding the one or more points with the respective individual image.
However, Piaskowski suggests dragging and dropping one or more points of one or more building system components onto each of one or more individual interfaces on an editor page ([0130] FIG. 12 a user interface 1200 for creating and visualizing an equipment definition is shown.  User interface 1200 is shown to include a point definition portion 1202…Point definition portion 1202 is shown to include a plurality of point definitions 1206, [0131] data points 1004 associated with the archetypal BAS device…data points 1004 can be dragged and dropped into point definition 1202…Attributes of data points 1004 are used to populate values of point definitions 1206; this suggests dragging and dropping data points 1004 (dragging and dropping one or more points) associated with archetypal BAS device (of one or more building system components) onto interface 1200 (onto each of one or more individual interfaces) visualizing and equipment definition (on an editor page)); in response to dragging and dropping the one or more points onto each of one or more of the individual interfaces on the editor page, automatically binding the one or more points with the respective individual interface ([0130] FIG. 12 a user interface 1200 for creating and visualizing an equipment definition is shown.  User interface 1200 is shown to include a point definition portion 1202…Point definition portion 1202 is shown to include a plurality of point definitions 1206, [0131] Advantageously, point definitions 1206 may be generated automatically (e.g. by equipment definition module 154) from data points 1004 associated with the archetypal BAS device.  For example, data point 1004 can be dragged and dropped into point definition portion 1202; this suggests that in response to dragging and dropping data points 1004 (in response to dragging and dropping one or more points) associated with the archetypal BAS device onto interface 1200 (onto each of one or more individual interfaces) visualizing and equipment definition (on the editor page) the point definitions 1206 included in point definition portion 1202 of user interface 1200 will be automatically generated (automatically binding the one or more points with the respective individual interface) from data points 1004  associated with the archetypal BAS device).
Because Dey and Piaskowski address the issue of dragging and dropping operations on a user interface associated with a building management system, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dragging and dropping one or more points of one or more building system components onto each of one or more individual interfaces on an editor page; in response to dragging and dropping the one or more points onto each of one or more of the individual interfaces on the editor page, automatically binding the one or more points with the respective individual interface as suggested by Piaskowski into Dey’s method, with a reasonable expectation of success, such that Dey’s device configuration panel corresponding to a selected dragged device icon is modified to include point definition portion allowing user to drag data points associated with archetypal device and in response automatically generate point definition for the device from the data points associated with the archetypal BAS device as suggested by Piaskowski to teach dragging and dropping one or more points of the one or more building system components onto each of one or more of the individual images on the editor page; in response to dragging and dropping the one or more points onto each of one or more of the individual images on the editor page, automatically binding the one or more points with the respective individual image.  This modification would have been motivated by the desire to provide the user with equipment definition that can be referenced by multiple different variants of the same type of building equipment to facilitate the presentation of data points associated with the building equipment in a consistent and user-friendly manner (Piaskowski [0049]).


Regarding dependent claim 2, Dey in view of Piaskowski, teach the method of claim 1, further comprising: operating the building management system (see Dey [0088] As indicated at block 202, in some cases the commissioning information may be communicated to the building controller 18 so that the building controller 18 can configure operation of the plurality of devices operably coupled to the building controller 18, [0089] In some cases, as indicated at block 206, the user may be allowed to test at least some of the devices in the particular room after entering operational parameters for at least some of the devices that correspond to the individual icons that were moved onto the displayed photograph; this suggests testing devices in a particular room with operational parameters in communication with the building controller (operating the building management system)); and displaying an individual image along with current values for the one or more points bound to the individual image (see Piaskowski [0162] Referring now to FIGS. 27-32, several user interfaces 2700-3200 for monitoring and controlling BAS devices and spaces are shown, according to an exemplary embodiment. User interfaces 2700-3200 provide a visualization of data points mapped to equipment objects and/or building objects using the systems and methods described with reference to FIGS. 1-26. For example, user interfaces 2700-3200 may display data points that have been mapped to one or more equipment objects that directly serve a space, e.g., equipment objects for terminal units, or indirectly serve a space, e.g., equipment objects for upstream units. User interfaces 2700-3200 illustrate a circle of comfort for maintaining comfortable conditions within a space, [0163] Referring specifically to FIGS. 27-28, user interfaces 2700 and 2800 are shown displaying an outdoor temperature 2702 and 2802, a supply air temperature 2704 and 2804, an operating setpoint 2706 and 2806, and a return air temperature 2708 and 2808. Each of data values 2702-2708 and 2802-2808 may be mapped to an attribute of an equipment object which serves the space. For example, data values 2702-2708 and 2802-2808 may be mapped to user interfaces 2700 and 2800 from data points associated with a rooftop unit that serves the space. An operating status 2712 and 2812 of the rooftop unit, e.g., cooling, heating, is shown in an upper portion of circles 2710 and 2810; thus displaying a circle (and displaying an individual image) representing a rooftop unit equipment object as shown in FIGS. 27-28 along with an outdoor temperature 2702 and 2802, a supply air temperature 2704 and 2804, an operating setpoint 2706 and 2806, and a return air temperature 2708 and 2808 each mapping to data values (along with current values) attributed to the rooftop unit equipment represented by the displayed circle representing the rooftop unit (for one or more points bound to the individual image)).  

Regarding dependent claim 6, Dey, in view of Piaskowski, teach the method of claim 1, wherein the plurality of individual images comprise a graphical image that represents an Air Handling Unit (AHU) that includes one or more of a chiller, a heating coil, a cooling coil and a temperature sensor (see Dey [0091] If a particular room is displayed, a ribbon may include a row of icons that can be selected to pull up a panel in which relevant settings for devices within that room may be viewed and/or modified, [0056] It will be appreciated that at least some of the individual areas, rooms or spaces within the building 12 may include controllable devices such as…HVAC devices, [0050] The building system 14 may represent an HVAC system, and may include any number of HVAC components such as a furnace, an air conditioner, a ventilation unit, a humidifier, a dehumidifier, a heat pump, and the like, [0093] the icons may be moved from the ribbon 212 to desired locations on the photograph 210 using a drag and drop maneuver; this suggests that the plurality of individual icons displayed (wherein the plurality of individual images) in a ribbon may include an icon (comprise a graphical image) representing a HVAC device (that represents an Air Handling Unit AHU) may include any number of HVAC components such as a furnace, an air conditioner, a ventilation unit, a humidifier, a dehumidifier, a heat pump, and the like (that includes one or more of a chiller, a heating coil, a cooling coil and a temperature sensor)), and wherein dragging and dropping the graphical image that represents the AHU from the widget library onto an editor page causes one or more control points associated with an AHU to be available for dragging and dropping (the combination of Dey and Piaskowski suggests that an icon that represents a HVAC device (the graphical image that represents the AHU) from the ribbon (from the widget library) can be selected and dragged and dropped (and wherein dragging and dropping) onto a position of photograph of a room (onto an editor page) and then to pull up a panel in which relevant settings for the selected HVAC device (causes one or more control points associated with an AHU) may be viewed and/or modified per Dey [0091], [0056], [0050], [0093] wherein the selected device panel of relevant settings are selected equipment definitions displayed in a point definition portion that a user can drag and drop (to be available for dragging and dropping) datapoints from the selected device’s archetypal BAS device into per Piaskowski [0130], [0131]).  

Regarding dependent claim 11, Dey, in view of Piaskowski, teach the method of claim 1, further comprising: saving the one or more individual images along with the binding with their respective one or more points as a template, with the binding represented as a relative address (see Dey [0091] If a particular room is being displayed , a ribbon may include a row of icons that can be selected to pull up a panel in which relevant settings for devices within that particular room may be viewed and/or modified, [0045] The platform may also enable general settings to be adjusted and/or set.  These can include, selection of one or more screen skins and/or other system information.  Once a property has been commissioned, the configurations for that property may be saved and used as a template for commissioning other similar properties; this suggests that a template of configurations or settings (their respective one or more points) for devices in a particular room (along with the binding with) associated with icons of devices (the one or more individual images) may be saved (further comprising saving) as a template (as a template) for commissioning other similar properties that have similar devices (as a relative address) with configurations or settings (with the bindings)).  

Regarding independent claim 14, claim 14 is a non-transitory computer-readable storage medium that is substantially the same as the method of claim 1.  Thus, claim 14 is rejected for the same reason as claim 1.  Additionally, Dey discloses a non-transitory, computer-readable storage medium having stored thereon instructions that when executed by one or more processors causes the one or more processors to ([0004] An example of the disclosure may be found in a non-transitory, computer-readable medium containing program instructions (a non-transitory, computer-readable storage medium having stored thereon instructions) for facilitating a user of a wireless mobile device in commissioning a plurality of devices operably coupled to a building control system of a property including a building controller. Execution of the program instructions by one or more processors of the wireless mobile device causes the wireless mobile device to carry out the steps (that when executed by one or more processors causes the one or more processors to)).

	Regarding dependent claims 15 and 18, claims 15 and 18 are non-transitory computer-readable storage medium that are substantially the same as the method of claims 2 and 11, respectively.  Thus, claims 15 and 18 are rejected for the same reasons as claims 2 and 11.

Claims 3-5, 7-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Piaskowski, as applied in the rejections of claims 1 and 14, and further in view of Chapman, JR. et al. (hereinafter Chapman), US 2007/0045433 A1.

Regarding dependent claim 3, Dey, in view of Piaskowski, teach the method of claim 1, wherein the one or more points include one or more control points (see Piaskowski [0131] data points 1004 associated with the archetypal BAS device…data points 1004 can be dragged and dropped into point definition 1202…Attributes of data points 1004 are used to populate values of point definitions 1206, [0163] Referring specifically to FIGS. 27-28, user interfaces 2700 and 2800 are shown displaying an outdoor temperature 2702 and 2802, a supply air temperature 2704 and 2804, an operating setpoint 2706 and 2806, and a return air temperature 2708 and 2808. Each of data values 2702-2708 and 2802-2808 may be mapped to an attribute of an equipment object which serves the space. For example, data values 2702-2708 and 2802-2808 may be mapped to user interfaces 2700 and 2800 from data points associated with a rooftop unit that serves the space; this suggests that data points 1004 (wherein the one or more points) that can be dragged and dropped into point definitions can comprise an operating setpoint (include one or more control points) mapped to an attribute of an equipment object), and wherein the widget library comprises a plurality of images (see Dey FIG. 13, [0056] It will be appreciated that at least some of the individual areas, rooms or spaces within the building 12 may include controllable devices such as…HVAC devices, [0090] The ribbon 212 (and wherein the widget library) includes a number of icons (comprises a plurality of individual images) that correspond to actual devices in the room).
Dey and Piaskowski do not expressly teach a plurality of control point status images each corresponding to a different state of a control point.
However, Chapman teaches a plurality of control point status images each corresponding to a different state of a control point ([0022] FIG. 1 user display 102 on which is displayed programmatic, system, and ambient information regarding the operation of the HVAC system, [0027] FIG. 2 illustrates an exemplary idle screen 120 that may be displayed on the user interface 102, [0030] In the embodiment of the idle screen 102 illustrated in FIG. 2, the fan icon 124 is displayed to signify that the fan is operating, [0032] FIG. 5 includes a first bitmap image of an animated flame 130 on idle screen 120…a visual indication that the heating equipment is operating, [0034] FIGS. 7-9 the cooling equipment is currently operating as illustrated by the animated falling snowflakes 134,  138; this suggests the idle screen 120 display representing the operation of the HVAC system includes a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment (a plurality of control point status images each corresponding to a different state of a control point)).
Because Dey, in view of Piaskowski, and Chapman address the same issue of a graphical user interface associated with HVAC system, accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a plurality of control point status images each corresponding to a different state of a control point as suggested by Chapman into Dey and Piaskowski’s method, with a reasonable expectation of success, such that Dey’s ribbon icons can further comprise status images that correspond to different states of HVAC control operation, as suggested Chapman.  This modification would have been motivated by the desire to provide the user a visual indication of the operational status of the heating and/or cooling equipment, without being annoying and/or distracting to the user (Chapman [0010]).   

Regarding dependent claim 4, Dey, in view of Piaskowski and Chapman, teach the method of claim 3, wherein the plurality of control point status images are bound to one or more of the points (the combination of Dey, Piaskowski and Chapman suggests displaying a circle representing a rooftop unit equipment object with an operating setpoint 2706 and 2806 (one or more of the points), per Piaskowski FIGS. 27-28,[0162],[0163], wherein Chapman would further modify the displayed circle with operating setpoint to includes a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment (wherein the plurality of control point status images are bound to),per Chapman [0030],[0032],[0034]. This modification would have been motivated by the desire to provide the user a visual indication of the operational status of the heating and/or cooling equipment, without being annoying and/or distracting to the user (Chapman [0010])), and wherein a corresponding one of the control point status images is displayed according to a current state of the respective control point (see Chapman [0030],[0032],[0034] a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment).  

Regarding dependent claim 5, Dey, in view of Piaskowski and Chapman, teach the method of claim 3, wherein the plurality of control point status images comprises one or more of an ON status image, an OFF status image, a MANUAL OVERRIDE status image and an ALARM state image (see Chapman [0030],[0032],[0034] a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment (wherein the plurality of control point status images), [0033] in one embodiment of the present invention the animated fan icon is used only when the fan mode is set to on (comprises one or more of an ON status image, an OFF status image, a MANUAL OVERRIDE status image and an ALARM state image)).  

Regarding dependent claim 7, Dey, in view of Piaskowski, teach the method of claim 6, wherein the graphical image represents an Air Handling Unit (AHU) (see Dey [0091] If a particular room is displayed, a ribbon may include a row of icons that can be selected to pull up a panel in which relevant settings for devices within that room may be viewed and/or modified, [0056] It will be appreciated that at least some of the individual areas, rooms or spaces within the building 12 may include controllable devices such as…HVAC devices, [0093] the icons may be moved from the ribbon 212 to desired locations on the photograph 210 using a drag and drop maneuver; this suggests that the plurality of individual icons displayed in a ribbon may include an icon (wherein the graphical image) representing a HVAC device (represents an Air Handling Unit AHU)), the method comprising: dragging and dropping one or more points onto the AHU on the editor page; in response to dragging and dropping one or more points of the AHU on the editor page, automatically binding the one or more points with the AHU (the combination of Dey and Piaskowski suggests that an icon that represents a selected HVAC device with a panel of relevant setting (the AHU) from the ribbon (from the widget library) can be selected and dragged and dropped (the method comprising dragging and dropping) onto a position of photograph of a room (on the editor page) per Dey [0091],[0056],[0093] wherein the selected HVAC device panel of relevant settings are selected equipment definitions displayed in a point definition portion that a user can drag and drop datapoints from the selected device’s archetypal BAS device into (dragging and dropping one or more points onto) an in response to dragging datapoints from the device’s archetypal BAS device to the point definition portion (in response to dragging and dropping one or more points of the AHU on the editor page), point definitions of the selected device, e.g. HVAC device, are automatically generated (automatically binding the one or more points with the AHU) per Piaskowski [0130], [0131]).
Dey and Piaskowski do not expressly teach wherein the graphical image that represents an Air Handling Unit (AHU) includes two or more different graphical images each representing a different function of the AHU, the method comprising: dragging and dropping one or more points onto each of the two or more different graphical images representing a different function of the AHU on the editor page; in response to dragging and dropping one or more points onto each of the two or more different graphical images representing a different function of the AHU on the editor page, automatically binding the one or more points with the respective ones of the two or more different graphical images representing a different function of the AHU.  
However, Chapman teaches a graphical image that represents an Air Handling Unit (AHU) includes two or more different graphical images each representing a different function of the AHU ([0022] FIG. 1 user display 102 on which is displayed programmatic, system, and ambient information regarding the operation of the HVAC system, [0027] FIG. 2 illustrates an exemplary idle screen 120 that may be displayed on the user interface 102, [0030] In the embodiment of the idle screen 102 illustrated in FIG. 2, the fan icon 124 is displayed to signify that the fan is operating, [0032] FIG. 5 includes a first bitmap image of an animated flame 130 on idle screen 120…a visual indication that the heating equipment is operating, [0034] FIGS. 7-9 the cooling equipment is currently operating as illustrated by the animated falling snowflakes 134,  138; this suggests the idle screen 120 display (a graphical image) representing the operation of the HVAC system (that represents an Air Handling Unit AHU) includes a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment (includes two or more different graphical images each representing function of the AHU)).
	Because Dey, in view of Piaskowski, and Chapman address the issue of icons representing operation of Air Handling Unit system components, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings that a graphical image that represents an Air Handling Unit (AHU) includes two or more different graphical images each representing a different function of the AHU as suggested by Chapman into Dey and Piaskowski’s method, with a reasonable expectation of success, such that because the graphical image that represents an Air Handling Unit includes two or more different graphical images, as suggested by Chapman, when each of the different graphical images representing different functions of the AHU are dragged onto the editor page, one or more datapoints associated with the archetypal BAS device associated with the AHU can be dragged onto each of the selected image and automatically generate point definitions, suggested by Dey and Piaskowski, to teach wherein the graphical image that represents an Air Handling Unit (AHU) includes two or more different graphical images each representing a different function of the AHU, the method comprising: dragging and dropping one or more points onto each of the two or more different graphical images representing a different function of the AHU on the editor page; in response to dragging and dropping one or more points onto each of the two or more different graphical images representing a different function of the AHU on the editor page, automatically binding the one or more points with the respective ones of the two or more different graphical images representing a different function of the AHU.  This modification would have been motivated by the desire to provide the user a visual indication of the operational status of the heating and/or cooling equipment, without being annoying and/or distracting to the user (Chapman [0010]).

Regarding dependent claim 8, Dey, in view of Piaskowski and Chapman, teach the method of claim 7, wherein one of the two or more different graphical images represents a cooling function of the AHU (see Chapman [0022] FIG. 1 user display 102 on which is displayed programmatic, system, and ambient information regarding the operation of the HVAC system, [0027] FIG. 2 illustrates an exemplary idle screen 120 that may be displayed on the user interface 102, [0030] In the embodiment of the idle screen 102 illustrated in FIG. 2, the fan icon 124 is displayed to signify that the fan is operating, [0032] FIG. 5 includes a first bitmap image of an animated flame 130 on idle screen 120…a visual indication that the heating equipment is operating, [0034] FIGS. 7-9 the cooling equipment is currently operating as illustrated by the animated falling snowflakes 134,  138; this suggests the idle screen 120 display representing the operation of the HVAC system (of the AHU) includes a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment (wherein one of the two or more different graphical images represents a cooling function)).  

Regarding dependent claim 9, Dey, in view of Piaskowski and Chapman, teach the method of claim 7, wherein one of the two or more different graphical images represents a heating function of the AHU (see Chapman [0022] FIG. 1 user display 102 on which is displayed programmatic, system, and ambient information regarding the operation of the HVAC system, [0027] FIG. 2 illustrates an exemplary idle screen 120 that may be displayed on the user interface 102, [0030] In the embodiment of the idle screen 102 illustrated in FIG. 2, the fan icon 124 is displayed to signify that the fan is operating, [0032] FIG. 5 includes a first bitmap image of an animated flame 130 on idle screen 120…a visual indication that the heating equipment is operating, [0034] FIGS. 7-9 the cooling equipment is currently operating as illustrated by the animated falling snowflakes 134,  138; this suggests the idle screen 120 display representing the operation of the HVAC system (of the AHU) includes a fan icon signifying fan operation, a flame icon 130 indicating heating equipment operation (wherein one of the two or more different graphical images represents a heating function) and falling snowflake icon 134 indicating operation of cooling equipment).   

Regarding dependent claim 10, Dey, in view of Piaskowski and Chapman, teach the method of claim 7, wherein one of the two or more different graphical images represents a fan function of the AHU (see Chapman [0022] FIG. 1 user display 102 on which is displayed programmatic, system, and ambient information regarding the operation of the HVAC system, [0027] FIG. 2 illustrates an exemplary idle screen 120 that may be displayed on the user interface 102, [0030] In the embodiment of the idle screen 102 illustrated in FIG. 2, the fan icon 124 is displayed to signify that the fan is operating, [0032] FIG. 5 includes a first bitmap image of an animated flame 130 on idle screen 120…a visual indication that the heating equipment is operating, [0034] FIGS. 7-9 the cooling equipment is currently operating as illustrated by the animated falling snowflakes 134,  138; this suggests the idle screen 120 display representing the operation of the HVAC system (of the AHU) includes a fan icon signifying fan operation (wherein one of the two or more different graphical images represents a fan function), a flame icon 130 indicating heating equipment operation and falling snowflake icon 134 indicating operation of cooling equipment).  

Regarding dependent claims 16-17, claims 16-17 are non-transitory computer-readable storage medium that are substantially the same as the method of claims 3-4, respectively.  Thus, claims 16-17 are rejected for the same reasons as claims 3-4.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dey in view of Piaskowski, as applied in the rejection of claim 11, and further in view of Han et al. (hereinafter Han), US 2017/0046012 A1.

Regarding dependent 12, Dye, in view of Piaskowski, teach all the elements of claim 11.
Dye and Piaskowski do not expressly teach further comprising: instantiating the template; performing a search of the building management system to find one or more building components that match with the points bound in the template; updated the relative address of the bindings in the template to bind to each of one or more building components in the building management system that match with the points bound in the template; and display the one or more individual images of the template along with current values for the one or more points.  
However, Han suggests further comprising: instantiating a template ([0059] In the embodiment shown in FIG. 4, the processor 2020 under the control of the system manager application 228 receives a request to generate the coverage area graphic 402 to be associated with one or more monitoring devices via the graphical user interface 300 upon a user selection of the graphical element icon 404; this suggests that the graphical element icon 404 allows the user to initially create the coverage area graphic 402 (further comprising instantiating a template) to be associated with one or more monitoring devices via the graphical user interface 300); performing a search of the building management system to find one or more building components that match with points bound in the template ([0058] data object identifiers 310-320 are also referenced as objects 310-320 to designate the reference to the corresponding device data objects stored in database 124, [0061] The data processing system 200 and system manager application 228 only automatically assign or associate related items of monitoring devices associated with the coverage area graphic 402 to building device object 310-320 that are recognized by the system manager application 228 as being within the coverage area graphic 402 as defined in accordance with the disclosed embodiments; this suggests that the data processing system and system manager application 228 searches the database 124 containing building device objects (performing a search of a building management system) in order to recognize (to find) building device object 310-320 (one or more building components) corresponding to device data objects stored in database 124 (in a building management system database) wherein the system manager application automatically assigns only the related items (that match with points) of monitoring devices associated within the coverage area graphic area 402 (bound in the template)); updated relative address of bindings in the template to bind to each of one or more building components in the building management system that match with points bound in the template ([0061] The data processing system 200 and system manager application 228 only automatically assign or associate related items of monitoring devices associated with the coverage area graphic 402 to building device object 310-320 that are recognized by the system manager application 228 as being within the coverage area graphic 402 as defined in accordance with the disclosed embodiments; this suggests that the set of building device objects that is made available by the data processing system 200 and system manager application 228 is relative to the space or room of the coverage area graphic 402 (updated relative address of binding in the template) such that only the related items of monitoring devices (each of one or more building components) associated with the coverage area graphic can be automatically assigned to (to bind to) being within the data processing system 200 and system manager application 228 recognized coverage area graphic 402 (in the building management system that match with points bound in the template)); and display one or more individual images of the template along with current values for one or more points ([0062] In the example shown in FIG. 6, the data processing  system 200 and the system manager application 228 may receive a user input or a request to associate or assign a monitoring device and/or its respective symbol, e.g. the camera symbol 602, to the coverage area graphic 403 by using a mouse to select the corresponding object identifier, e.g. object identifier 310 corresponding to “camera 1”, in the system browser pane or window 304 of the graphic user interface 600 and then drag and drop the selected object identified within the coverage area graphic 402; this suggests displaying on the user interface one or more symbols like symbol 602 (and display one or more individual images) within the coverage area graphic 402 (of the template) corresponding to object identifiers like “camera 1” (along with current values) displayed in the system browser pane that corresponds to the dragged symbol associated with a monitoring device (for one or more points)).
	Because Dey, in view of Piaskowski, and Han address the same issue of building automation user interfaces enabling user drag and drop interactions with building components, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dey and Piaskowski’s method, with a reasonable expectation of success, such that Dey’s room view template can be initiated by a user defining a coverage area graphic that searches a building device objects database to recognize and automatically assign related items of monitoring devices  with the coverage area graphic and allowing user to select identified monitoring devices to be dragged and dropped onto the coverage space area while displaying the selected object’s object identifier, as suggested by Han, to teach further comprising: instantiating the template; performing a search of the building management system to find one or more building components that match with the points bound in the template; updated the relative address of the bindings in the template to bind to each of one or more building components in the building management system that match with the points bound in the template; and display the one or more individual images of the template along with current values for the one or more points.  This modification would have been motivated by the desire to apply modifications to the properties of a symbol placed in the graphic to only affect the instance of the symbol included in the graphic (Han [0064]).

Regarding dependent claim 13, Dey, in view of Piaskowski and Han, teach the method of claim 12, wherein when the search of the building management system finds two or more building components that match with the points bound in the template, presenting the two or more building components to a user (see Han [0058] data object identifiers 310-320 are also referenced as objects 310-320 to designate the reference to the corresponding device data objects stored in database 124, [0061] The data processing system 200 and system manager application 228 only automatically assign or associate related items of monitoring devices associated with the coverage area graphic 402 to building device object 310-320 that are recognized by the system manager application 228 as being within the coverage area graphic 402 as defined in accordance with the disclosed embodiments, [0062] In the example shown in FIG. 6, the data processing  system 200 and the system manager application 228 may receive a user input or a request to associate or assign a monitoring device and/or its respective symbol, e.g. the camera symbol 602, to the coverage area graphic 403 by using a mouse to select the corresponding object identifier, e.g. object identifier 310 corresponding to “camera 1”, in the system browser pane or window 304 of the graphic user interface 600 and then drag and drop the selected object identified within the coverage area graphic 402; this suggests that FIG. 6 window 304 showing device object 310-320 (two or more building components) that are recognized (finds) by the system manager application 228 as being within the coverage area graphic 402 (that match with the points bound in the template) by searching database 124 containing device data objects (wherein the search of the building management system) and thus shown to the user in window 304 as device object 310-320 (presenting the two or more building components to a user)), allowing the user to select one or more of the two or more building components, and updating the relative address of the bindings in the template to bind to each of the selected one or more building components (see Han [0061] The data processing system 200 and system manager application 228 only automatically assign or associate related items of monitoring devices associated with the coverage area graphic 402 to building device object 310-320 that are recognized by the system manager application 228 as being within the coverage area graphic 402 as defined in accordance with the disclosed embodiments, [0062] In the example shown in FIG. 6, the data processing  system 200 and the system manager application 228 may receive a user input or a request to associate or assign a monitoring device and/or its respective symbol, e.g. the camera symbol 602, to the coverage area graphic 403 by using a mouse to select the corresponding object identifier, e.g. object identifier 310 corresponding to “camera 1”, in the system browser pane or window 304 of the graphic user interface 600 and then drag and drop the selected object identified within the coverage area graphic 402, [0064] Placement of a symbol onto a graphic creates an “instance” or a copy of all the elements and substitution properties associated with the symbol onto the graphic.  When a graphic that has a symbol associated with it is saved, the data processing system 200 may only store the referenced symbol and the associated properties for that symbol.  As a result, modifications to the properties of the symbol placed in the graphic only affect the instance of the symbol included in the graphic; because placement of a symbol onto a graphic creates a copy elements and properties associated with the symbol onto the graphic wherein modifications only affect the instance of the symbol included in the graphic and there are multiple symbols corresponding to building devices that a user can select to be placed onto a selected coverage area graphic 402; this suggests user is able to drag and drop “camera 1” with symbol 602 associated with object identifier 310 (allowing the user to select one or more) of the building device object 310-320 (of the two or more building components) onto the coverage area graphic 403 wherein upon placement of symbol 602 a copy is made of all the elements and substitution properties associated with the symbol 602 (and updating the relative address of the bindings) place in coverage area graphic 402 (in the template) such that the properties are just associated with the placed selected symbol 602 associated with a building device (to bind to each of the selected one or more building components)).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han.

Regarding independent claim 19, Han discloses a non-transitory, computer-readable storage medium ([0053] memory 208) having stored thereon instructions that when executed by one or more processors causes the one or more processors to ([0053] system manager application 228 installed in memory 228 (having stored thereon)…processor 202 executes program code of (instructions that when executed by one or more processors causes the one or more processors to) the system manager application 228 to generate graphical user interface 230 displayed on display 211): allow a user to drag and drop a template onto an editor page ([0061] a user may use a cursor of a mouse, or other pointing device, to select the coverage area graphic 402, drag the coverage area graphic 402 over the space or room 450 and release the mouse to signal to the data processing system 200 and the system manager application 228 via the graphic user interface 500 to move, orient and fit the coverage area graphic 402 to the dimensions of the space or room 450; thus system manager application 228 enables user to drag and drop (allow a user to drag and drop) a coverage area graphic 402 onto (a template onto)  graphic user interface 500 to move, orient and fit the coverage area graphic 402 (wherein the graphic user interface 500 equates to an editor page)); look for one or more building components in a building management system database that match the particular points bound in the template ([0058] data object identifiers 310-320 are also referenced as objects 310-320 to designate the reference to the corresponding device data objects stored in database 124, [0061] The data processing system 200 and system manager application 228 only automatically assign or associate related items of monitoring devices associated with the coverage area graphic 402 to building device object 310-320 that are recognized by the system manager application 228 as being within the coverage area graphic 402 as defined in accordance with the disclosed embodiments; thus – system manager application 228 recognizes (look for) building device object 310-320 (one or more building components) corresponding to device data objects stored in database 124 (in a building management system database) wherein the system manager application automatically assigns only the related items (that match particular points) of monitoring devices associated within the coverage area graphic area 402 (bound in the template)); display one or more building components that were found for selection by the user ([0062] Continuing with the example embodiment depicted in FIG. 5, once the coverage area graphic 402 has been defined relative to a space or room of the building graphic 302, a user may use the graphic user interface to assign or associate one or more monitoring devices to the building graphic 302 consistent with the location of the monitoring device within the building represented by the building graphic 302. For example, FIG. 6 illustrates an exemplary screen capture of the graphical user interface for selectively associating a monitoring device with the coverage area graphic 402 in relation to the pre-defined space or room 450 in the building using the system manager application 228 in accordance with disclosed embodiments…In the example shown in FIG. 6, the data processing system 200 and the system manager application 228 may receive a user input or request to associate or assign a monitoring device and/or its respective symbol to the coverage area graphic 402 by using a mouse to select the corresponding object identifier in the system browser pane or window 304 of the graphic user interface 600; thus - the one or more monitoring devices consistent with defined relative space  of the coverage area graphic 402 are displayed (display one or more building components that were found) in the window 304 of the graphic user interface 600 as shown in FIG. 6 and can be selected by the user (for selection by user)); receive a selection of one or more of the building components from the user ([0062] In the example shown in FIG. 6, the data processing  system 200 and the system manager application 228 may receive a user input or a request to associate or assign a monitoring device and/or its respective symbol, e.g. the camera symbol 602, to the coverage area graphic 403 by using a mouse to select the corresponding object identifier, e.g. object identifier 310 corresponding to “camera 1”, in the system browser pane or window 304 of the graphic user interface 600 and then drag and drop the selected object identified within the coverage area graphic 402; thus – user drags and drops object 310 corresponding to “camera 1” (receive a selection of one or more of the building components from the user)).
Han does not expressly disclose and copy the template when the user selects more than one of the building components; and update each copy of the template to bind to one of the selected building components.  
However, Han’s embodiments suggest copy the template when the user selects more than one of the building components; and update each copy of the template to bind to one of the selected building components ([0062] Continuing with the example embodiment depicted in FIG. 5, once the coverage area graphic 402 has been defined relative to a space or room of the building graphic 302, a user may use the graphic user interface to assign or associate one or more monitoring devices to the building graphic 302 consistent with the location of the monitoring device within the building represented by the building graphic 302. For example, FIG. 6 illustrates an exemplary screen capture of the graphical user interface for selectively associating a monitoring device with the coverage area graphic 402 in relation to the pre-defined space or room 450 in the building using the system manager application 228 in accordance with disclosed embodiments…In the example shown in FIG. 6, the data processing system 200 and the system manager application 228 may receive a user input or request to associate or assign a monitoring device and/or its respective symbol to the coverage area graphic 402 by using a mouse to select the corresponding object identifier in the system browser pane or window 304 of the graphic user interface 600, [0063] Symbols are stored in a library, e.g. in database 124, and may be used to display values for building objects representing building devices 116, 118, and 120 in or managed by the management system 100, [0064] Placement of a symbol onto a graphic creates an “instance” or a copy of all the elements and substitution properties associated with the symbol onto the graphic.  When a graphic that has a symbol associated with it is saved, the data processing system 200 may only store the referenced symbol and the associated properties for that symbol.  As a result, modifications to the properties of the symbol placed in the graphic only affect the instance of the symbol included in the graphic; because placement of a symbol onto a graphic creates a copy elements and properties associated with the symbol onto the graphic wherein modifications only affect the instance of the symbol included in the graphic and there are multiple symbols corresponding to building devices that a user can select to be placed onto a selected coverage area graphic 402; this suggests that each separate symbol corresponding to one of the building devices placed by the user (when the user selects more than one of the building components) onto the coverage area graphic 402 (the template) will produce an “instance” or copy (copy) wherein each “instance” or copy of the coverage area graphic contain modifications (and update each copy of the template) that only affect the instance of the selected symbol corresponding to a building device (to bind to one of the selected building components)).
Because Han’s embodiments address placement of a symbol onto a graphic creates a copy elements and properties associated with the symbol onto the graphic wherein modifications only affect the instance of the symbol included in the graphic and there are multiple symbols corresponding to building devices that a user can select to be placed onto a selected coverage area graphic, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions, with a reasonable expectation of success, such that the one or more processors executing the instructions would allow each separate symbol corresponding to one of the building devices placed by the user onto the coverage area graphic 402 to produce an “instance” or copy wherein each “instance” or copy of the coverage area graphic contain modifications that only affect the instance of the selected symbol corresponding to a building device to teach and copy the template when the user selects more than one of the building components; and update each copy of the template to bind to one of the selected building components.  This modification would have been motivated by the desire to apply modifications to the properties of a symbol placed in the graphic to only affect the instance of the symbol included in the graphic (Han [0064]), additionally this would prevent inadvertent user modifications from affecting multiple devices.

Regarding dependent claim 20, Han teaches the non-transitory, computer-readable storage medium having of claim 19, wherein the instructions when executed by the one or more processors cause the one or more processors to allow the user to initially create the template (see Han [0059] In the embodiment shown in FIG. 4, the processor 2020 under the control of the system manager application 228 receives a request to generate the coverage area graphic 402 to be associated with one or more monitoring devices via the graphical user interface 300 upon a user selection of the graphical element icon 404; this suggests that the graphical element icon 404 allows the user to initially create the coverage area graphic 402 (allow the user to initially create the template) to be associated with one or more monitoring devices via the graphical user interface 300).  
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piaskowski et al., US 2018/0205567 A1 (Jul. 19, 2018) (Abstract A building management system includes a plurality of devices of building equipment and a system manager. The system manager is configured to control the devices of building equipment and generate a user interface. The user interface includes a command widget configured to allow a user to input a first command to control a first device of the plurality of devices of building equipment and an add annotation box configured to allow a user to add an annotation to the command. The system manager is further configured to control the first device in response to the command and store the annotation in an annotation database).                                                                                                                                                                                                  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143    

                                                                                                                                                                                                      /JENNIFER N WELCH/ Supervisory Patent Examiner, Art Unit 2143